DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claims 8-15 are objected to because of the following informalities:  claims 8-13 each recites “second molding compound”. This sounds awkward because one would have logically expected to see a recitation of “first molding compound” before that, but there is no such a recitation anywhere.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 9,607,967, cited on IDS) in view of Kawagishi et al. (US 2008/0149381).

a.	Re claim 1, Shih discloses a method for forming a package structure, comprising: forming a first molding compound layer 550 surrounding a first interposer 101 (see fig. 10 and related text; see remaining of disclosure for more details); forming a first redistribution structure 510 (fig. 12 and related text) over a first side of the first interposer and the first molding compound layer; bonding a first semiconductor die 220 and a second semiconductor die 230 to the first redistribution structure through a plurality of first connectors 222 (see fig. 13 and related text); and forming a second redistribution structure 410&413&416a-c over (i.e. connected to or bonded to) a second side of the first interposer opposite the first side of the first interposer. But Shih does not appear to explicitly disclose bonding a surface-mount device (SMD) to the first redistribution structure through a second connector, wherein a top surface of the surface-mount device (SMD) is lower than top surfaces of the first semiconductor die and the second semiconductor die.
	However, Kawagishi et al. disclose a package structure wherein a surface mount  device such as a chip resistor, chip capacitor or chip inductor 4a (the one mounted adjacent to the left of chip 4b on fig. 3B) is mounted via connectors (unlabeled black bumps under 4a) on a redistribution layer 1b&10&11&12&14 and adjacent to a chip 4b, wherein a top surface of the surface mount device is lower than a top surface of the chip (see fig. 4K and related text; see also [0052]).

	As such, and noting that a passive surface mount device such as a chip resistor, chip capacitor or chip inductor is well-known in the art to be used in connection with chips for function such as power management and/or impedance matching and/or filtering among other functions, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a passive surface mount device bonded to the first redistribution structure through a second connector and adjacent chip 220 or chip 230, wherein a top surface of the surface-mount device (SMD) is lower than top surfaces of the first semiconductor die and the second semiconductor die, and this not only as a known configuration but also in order to provide for power management and/or impedance matching and/or filtering functions (see MPEP 2144.I&II and 2143.A&C&E&G).  

b.	Re claim 4, the method for forming the package structure as claimed in claim 1, further comprises: forming a second molding compound layer 650 (fig. 13 and related text) covering the first semiconductor die and the second semiconductor die, wherein the first redistribution structure extends between the first molding compound layer and the second molding compound layer (explicit on fig. 13).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 9,607,967, cited on IDS) in view of Kawagishi et al. (US 2008/0149381) and further in view of Kurokawa (US 2012/0152606).

Re claim 2, Shih in view of Kawagishi et al. disclose all the limitations of claim 1 as stated above except explicitly that a height of the second connector is greater than a height of the plurality of first connectors. Kurokawa disclose a package structure wherein a height of a connector 76C for connector a chip capacitor 94 is greater than a height of a connector for 76U for connecting a chip 90 (see fig. 8 and related text). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the second connector with a height that is greater than a height of the plurality of first connectors, and this as a non-inventive step of providing such connectors according to a known configuration if desired for a more robust connection between the surface mount device and the redistribution structure 510 (see MPEP 2144.I&II and 2143.A&D&E&G). 

6.	Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 9,607,967, cited on IDS) in view of Jeng et al. (US 2018/0286824, cited on IDS).

a.	Re claim 8, Shih discloses a method for forming a package structure, comprising: forming a first redistribution structure 510 over a first side of an interposer 101 (see fig. 10 and related text; see remaining of disclosure for more details); bonding a semiconductor die 220 and a surface-mount device (SMD) 230 (a surface-mount device is a device that can mounted on a surface, and 230 is one) to the first redistribution structure; forming a first molding compound layer 650 (fig. 13 and related text) covering the semiconductor die and the SMD; forming a second redistribution structure 410&413&416a-c over (i.e. connected to or bonded to) a second side of the interposer; and bonding a [passive device] to the second redistribution structure (see col. 5 ln. 60-65). But Shih does not appear to explicitly disclose flipping over the interposer, and the passive device being a capacitor.

	However, Jeng et al. disclose a process of making a semiconductor package wherein a structure made of devices 222&260 bonded to a redistribution layer (RDL) structure 104 attached to a carrier A1&C1, is flipped over for further processing (forming solder 240 for example) of the side of the RDL side that was bonded to the carrier (see figs. 25-29 and related text). Additionally, it is conventionally known in the art to provide passive devices such as capacitors in connection with chips for function such as power management and/or impedance matching and/or filtering among other functions. 

As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the passive device as a capacitor to perform the functions listed above, and further flipped over the whole structure of fig. 14, thus flipped over the interposer) in order to form the solder mask layer 419 and solder 520 as known in the art (see MPEP 2143.D&E&G).

b.	Re claim 9, Jeng et al. Disclose attaching structure to a support DT (see fig. 29), and as such, and noting that in Shih, a carrier 300 associated with an adhesive not explicitly shown is used to support the structures being made (see figs. 8-13 and at least col. 7 ln. 49-56), it would have been obvious to one skilled in the art before the effective filing date of the invention to have further attached the first molding compound layer to a carrier substrate 300 via an adhesive layer before flipping it over, and this as a non-inventive of supporting the structure of fig. 13 flipped-over as known in the art with a reasonable expection of success (see MPEP 2143.D&E&G).

c.	Re claim 10, the method for forming the package structure as claimed in claim 9, further comprises: planarizing second molding compound layer to expose the semiconductor die (see fig. 13, col. 9 ln. 21-38) before attaching the first molding compound layer to the carrier substrate.

d.	Re claim 11, the  method for forming the package structure as claimed in claim 9, further comprises: forming an adhesive layer (used to bond the carrier 300 as explained in claim 9 rejection above) over the first molding compound layer, wherein the first molding compound layer is attached to the carrier substrate by the adhesive layer.

e.	Re claim 12, there are only two possible ways to attach the carrier to the structure of fig. 13 of Shih to flip it over: (1) attaching the carrier to the structure on fig. 13 before flipping over, or (2) flip over the structure and then bonding it to the carrier. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have performed the method of claim 8 such that the first molding compound layer is attached to the carrier substrate after flipping over the interposer, and this as merely choosing one between the two possible options mentioned above, noting that flipping over the structure on fig. 3 also flips over the interposer.

f.	Re claim 13, the first molding compound layer is filled between the SMD and the first redistribution structure (explicit on fig. 13).

g.	Re claim 14, the method for forming the package structure as claimed in claim 8, further comprises: forming an underfill layer 430 between the semiconductor die and the first redistribution structure.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899